Title: To Thomas Jefferson from Jean François Froullé, 20 July 1791
From: Froullé, Jean François
To: Jefferson, Thomas


Paris, 20 July 1791. By direction of Mr. Short, he has sent TJ, by way of Delamotte of Le Havre, a little box packed with straw and wrapped in oilcloth containing Desgodets’ “L’architecture” in folio at 72₶; plus several journals sent by Short, with the first volume of Millot’s Eléments de l’histoire de France; to these he has added Le Clerc’s Geométrie at 6₶; “L’ordre d’architecture” in octavo at 5₶; and he sends 12 numbers of L’Argus Patriotique, a new journal which he presumes TJ will like, the subscription to which is 30₶ per year and which he will send if TJ wishes. For the box and packing, 2₶; total, 85₶.—He will always be honored to fill any of TJ’s orders: “vous connoissé mon devoument.  Soyez assuré quil ne deminura point, non plus que le respect avec lequel jai l’honneur d’être pour vous Monsieur Votre tres humble et tres obéissant Serviteur.” [P.S.] He has looked for Piranesi’s “Les Monuments de Rome” but only found the complete work in 26 vols., offered to him at 750₶.
